Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/402,590 filed on 06/03/2021.  Claim(s) 1-20 is/are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities: 
Applicant in Applicant remarks on P.7 assert that claim 20 has been amended, however, in the claims filed 06/03/2021, Claim 20 recites “Previously Presented”, and appears to have not been amended.

Claim 20 recites:
	“wherein the system determines whether the first geographical model or the geographical rules for the first geographical area have been updated”



Please amend claim 20 to:
-- wherein the system determines whether the first geographical model or  --
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Tsuria et al. (US 2003/0163832), in view of Solow et al. (US 2018/0241759), and further in view of Martch et al. (US 2016/0191913).
Consider claim 1, Lee teaches a system (Fig.1), comprising: 
a content provider (head end 102-Fig.1, content provider 104-Fig.2, Paragraph 0021, 0028); 
a first set-top box located at a first site within a first geographical area, the first set-top box configured to receive a first plurality of signals from the content provider, and measure signal strengths of the first plurality of signals; a second set-top box located at a second site within the first geographical area, the second set-top box configured to receive a second plurality of signals from the content provider, and measure signal strengths of the second plurality of signals (Paragraph 0021 teaches a plurality of content providers, where content may be 
the content provider configured to receive the measured signal strengths of the first plurality of signals from the first set-top box, receive the measured signal strengths of the second plurality of signals from the second set-top box, and generate a first geographical model for the first geographical area based on the measured signal strengths of the first plurality of signals and the measured signal strengths of the second plurality of signals using software, the first geographical model including expected signal strengths for the first geographical area (Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the 
a third set-top box configured to receive a third plurality of signals and the first geographical model from the content provider, measure signal strengths of the third plurality of signals, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the first geographical area, and determine whether or not the third set-top box is within the first geographical area based on the comparison of the measured signal strengths of the third plurality of signals to the expected signal strengths for the first geographical model (Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110. Paragraph 0045 teaches a controller 410 may include a weather measurement module 410, that may keep track of various weather-related Through STB comparison of its own signal strength logs with received profile corresponding to expected signal strengths of a particular geographical region from the headend, STB is able to determine whether or not it is within the geographical area of the received profile), wherein the expected signal strengths include threshold signal strengths, and no signal strength measurements (Paragraph 0047 profile for geographic region. Profile may have a maximum, minimum and variance as to what will be an acceptable value. Paragraph 0049 teaches a maximum, minimum and acceptable variance may all be part of the profile for a given geographic location. Geographic profile module 514 may generate a geographic data profile of weather conditions for a predetermined time period. Profile is formed over time from data received from a plurality of set top boxes. Profile for a given geographic location is formed. Including, but not limited to maximum, minimum, variance values of the geographic profile can be considered the threshold signal strengths of the expected signal strengths. Expected signal strengths take the form of expected max, min, and/or variance in expected values for that particular geographic location. Further the geographic profile module generates the geographic data profile from data collected, thus the computed geographic profile containing maximum, minimum, variance values include no signal strength measurements).
Lee does not explicitly teach wherein the content provider is a single device, and wherein the content provider is an only device that provides content in the system;
wherein using software is using machine learning; and
wherein the expected signal strengths include average signal strengths.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include wherein content provider is a single device, and wherein the content provider is an only device that provides content in the system, as taught by Tsuria, for the advantage of using a single headend believed to be preferred for reasons of simplicity (Tsuria – Paragraph 0133), allowing for functions to be consolidated and maintained on a single device, for quicker access and management.
Lee and Tsuria do not explicitly teach wherein using software is using machine learning; and
wherein the expected signal strengths include average signal strengths.
In an analogous art, Solow teaches wherein using software is using machine learning (Fig.3A, Paragraph 0029, 0031 teaches processor 28 operative to run a machine learning engine 96 which may use any appropriate machine 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include wherein using software is using machine learning, as taught by Solow, for the advantage of enabling the system to continuously update and optimize models based on received data, providing greater accuracy and efficiency, allowing for trends/patterns to be easily identified.
Lee, Tsuria, and Solow do not explicitly teach wherein the expected signal strengths include average signal strengths.
In an analogous art, Martch teaches wherein expected signal strengths include average signal strengths (Paragraph 0123 teaches signature may be an average of the received signal strength readings from multiple receivers. Each signature may be associated with known cause of signal disruptions. Signatures may be used to compare to signal readings to identify a possible cause for unknown disruptions).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, and Solow to include wherein expected signal strengths include average signal strengths, as taught by Martch, for the advantage of allowing the system to summarize a large amount of data into a single value, where variability of data may be indicated around the single value, taking into account all data received to measure and compute a central tendency of data.

Consider claim 4, Lee, Tsuria, Solow, and Martch teach wherein the third set-top box is located at a third site spaced apart from the first site and the second site (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110).

Consider claim 5, Lee, Tsuria, Solow, and Martch teach wherein the third set-top box is unable to transmit data to the content provider (Lee - Paragraph 0027).

Consider claim 18, Lee and Solow teach wherein the first geographical model further includes an average signal strength in the first geographical area (Lee - Paragraph 0047, 0049; Martch - Paragraph 0123).

Claim(s) 2-3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Tsuria et al. (US 2003/0163832), in view of Solow et al. (US 2018/0241759), in view of Martch et al. (US 2016/0191913), and further in view of Piepenbrink et al. (US 2011/0041149).
claim 2, Lee, Tsuria, Solow, and Martch teach the third set-top box (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110), but do not explicitly teach set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules.
In an analogous art, Piepenbrink teaches set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules (Paragraph 0034 teaches client 150 may be an STB, MPR, or a computer capable of decoding IPTV streams. Paragraph 0051 teaches blackouts may be enforced according to user location codes such as ZIP codes, telephone area codes, or the link. Smart cards may receive a list of user location codes that are subject to a blackout event. Smart card may access localized user account data to determine user location code associated with STB, and will prevent access to the multimedia content if user location code for STB is subject to the blackout event. Paragraph 0067 teaches receiving blackout event data that includes data representing a geographic area affected by a blackout event. List of codes affected by the blackout event may be obtained from service provider. MPR determines if user is based within a 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, Solow, and Martch to include set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout restrictions according to geographic areas (Piepenbrink – Paragraph 0010), enabling providers to enforce blackout restrictions where providers may have obtained rights to broadcast only outside the geographic area of a sporting event (Piepenbrink – Paragraph 0011), allowing providers greater management and control over various multimedia content.

Consider claim 3, Lee, Tsuria, Solow, Martch, and Piepenbrink teach wherein the modification of the behavior of the third set-top box includes content being restricted from being displayed to a user or a notification being displayed to the user (Lee – Paragraph 0048, 0054; Piepenbrink – Paragraph 0068).

Consider claim 19, Lee, Tsuria, Solow, and Martch teach wherein the first geographical model further includes geographical data for the first geographical area (Lee - Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the weather condition in the form of the signal strength at various times of 
Lee, Tsuria, Solow, and Martch do not explicitly teach further includes geographical rules for the first geographical area.
In an analogous art, Piepenbrink teaches further includes geographical rules for a first geographical area (Paragraph 0051 teaches blackouts may be enforced according to user location codes such as ZIP codes, telephone area codes, or the link. Smart cards may receive a list of user location codes that are subject to a blackout event. Smart card may access localized user account data to determine user location code associated with STB, and will prevent access to the multimedia content if user location code for STB is subject to the blackout event. Paragraph 0067 teaches receiving blackout event data that includes data representing a geographic area affected by a blackout event. List of codes affected by the blackout event may be obtained from service provider).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, Solow, and Martch to include further 

Consider claim 20, Lee, Tsuria, Solow, and Martch do not explicitly teach wherein the system determines whether the first geographical model or the geographical rules for the first geographical area have been updated.
In an analogous art, Piepenbrink teaches wherein system determines whether first geographical model or geographical rules for a first geographical area have been updated (Paragraph 0015 teaches updating of EPG data in real-time with data indicative of a blackout event, where blackout event is determined based on geographic boundary data. Updating EPG data may occur responsive to scheduling by a content provider of the blackout event or may occur according to a predetermined or periodic schedule. Paragraph 0027 teaches dynamic updates of EPG data as blackout events are created, started, and ended. Paragraph 0051 teaches blackouts may be enforced according to user location codes such as ZIP codes, telephone area codes, or the link. Smart cards may receive a list of user location codes that are subject to a blackout event. Smart card may update, using blackout event data, its list of available media programs. Different part(s) of the system may determine update to blackout data {geographical rules} and update the blackout of programming for the particular region(s) and/or user(s) accordingly).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, Solow, and Martch to include wherein system determines whether first geographical model or geographical rules for a first geographical area have been updated, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout restrictions according to geographic areas (Piepenbrink – Paragraph 0010), enabling providers to enforce blackout restrictions where providers may have obtained rights to broadcast only outside the geographic area of a sporting event (Piepenbrink – Paragraph 0011), allowing providers greater management and control over various multimedia content, and allow enforcement of blackouts as needed over time.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Tsuria et al. (US 2003/0163832), in view of .
Consider claim 6, Lee, Tsuria, Solow, and Martch teach further comprising: 
a fourth set-top box configured to receive a fourth plurality of signals from the content provider, measure signal strengths of the fourth plurality of signals, the fourth set-top box located at a third site within a second geographical area that is different from the first geographical area (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0026 teaches data such as weather data and other call back signals may be communicated back to the head end from the fixed user devices 110 and the mobile user devices 112. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Weather profile data is generated from a plurality of user devices in geographic areas. Weather conditions are determined by the signal strength of the received satellite signal at the user device. Set top boxes in communication with the network 142 may communicate various data to the head end 102. The population of set top boxes report the weather condition in the form of the signal strength at various times of the day. A log of signal strengths may be stored over time within a set top box and periodically reported back to the head end 102), 

the third set-top box (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110) configured to receive the geographical model from the content provider (Paragraph 0049 teaches head end communication module 516 may communicate a weather profile or profiles to various set top boxes that will eventually be used in the comparison module 492 of Fig.4 for comparing the data at the set top box. Paragraph 0047 teaches controller may also include a comparison module 492 that receives a profile for a geographic region corresponding to the weather conditions such as the signal strength. Signal strength received for the geographic region is compiled at the head end. The comparison module 492 compares the received profile for the geographic region with the measured weather log of signal strengths stored within the set top box).
Lee, Tsuria, Solow, and Martch do not explicitly teach receiver being further configured to receive the second geographical model from the provider, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical area, and determine 
In an analogous art, Venkatraman teaches receiver being further configured to receive the second geographical model from the provider, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical area, and determine which of the first geographical area and the second geographical area the receiver is located within based on the comparison of the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical model and on the comparison of the measured signal strengths of the third plurality of signals to the expected signal strengths for the first geographical model (Paragraph 0061 teaches RSS module 220 may process and analyze signals received and/or transmitted via the antenna(s), e.g. to determine signal strength of received signals. Paragraph 0063 teaches received signal power, which may be represented in the form of RSSI, determined using RSSI module 220. Paragraph 0068 teaches location of device 308 may be determined based on metrics such as RSSI, determined by the device 308. A database containing geographic locations, power profiles, and RTT’s for multiple access points with known geographic positions may be compared to currently determined RSSI When device 308 is doing the determination, where remote server may have the database stored, the information would need to be sent to the device, in order for the device to match its own measured signal strength values to those of the available power profiles of known geographic locations. Alternatively, if database may be stored at the device, database information may have previously been sent to the device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, Solow, and Martch to include receiver being further configured to receive the second geographical model from the provider, compare the measured signal strengths of the third plurality of signals to the expected signal strengths for the second geographical area, and determine which of the first geographical area and the second geographical area the 

Consider claim 7, Lee, Tsuria, Solow, Martch, and Venkatraman teach wherein the third set-top box determines that the third set-top box is within the first geographical area if the measured signal strengths of the third plurality of signals is closer in strength to the measured signal strengths of the first plurality of signals than the measured signal strengths of the fourth plurality of signals (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such .

Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Tsuria et al. (US 2003/0163832), and further in view of Martch et al. (US 2016/0191913).
Consider claim 8, Lee teaches a system (Fig.1), comprising: 
a content provider (head end 102-Fig.1, content provider 104-Fig.2, Paragraph 0021, 0028); 
a first set-top box located within a first geographical area, the first set-top box configured to receive a first plurality of signals from a content provider, and measure signal strengths of the first plurality of signals (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0026 teaches data such as weather data and other call back signals may be communicated back to the head end from the fixed user devices 110 and the mobile user devices 112. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Weather profile data is generated from a plurality of user devices in geographic areas. Weather conditions are determined by the signal strength of the received satellite signal at the user device. Set top boxes in communication with the network 142 may communicate various data to the head end 102. The population of set top boxes report the weather condition in the form of the signal strength at various times of the day. A log of signal strengths may 
the content provider configured to receive the measured signal strengths of the first plurality of signals, and create a first geographical model for the first geographical area using the measured signal strengths of the first plurality of signals, the first geographical model including expected signal strengths for the first geographical area (Paragraph 0031 teaches weather profile data is generated from a plurality of user devices in geographic areas. The population of set top boxes report the weather condition in the form of the signal strength at various times of the day. Fig.5, Paragraph 0049 teaches head end 102 may include a data aggregation module 510. Data aggregation module may be used to collect weather condition data from various set top boxes located in various geographic locations. Data aggregation module 510 in communication with geographic processing module 512 processes the weather condition data based upon geography. Geographic profile module 514 may generate a geographic data profile of weather conditions for a predetermined time period. Profile is formed over time from data received from a plurality of set top boxes. Profile for a given geographic location is formed); and 
a second set-top box configured to receive a second plurality of signals and the first geographical model from the content provider, measure signal strengths of the second plurality of signals, and determine whether or not the second set-top box is within the first geographical area based on a comparison between the measured signal strengths of the second plurality of signals and the Through STB comparison of its own signal strength logs with received profile corresponding to expected signal strengths of a particular geographical region from the headend, STB is able to determine whether or not it is within the geographical area of the received profile), wherein the expected signal strengths include threshold signal strengths, and no signal strength measurements (Paragraph 0047 profile for geographic region. Profile may have a maximum, minimum and variance as to what will be an acceptable value. Paragraph 0049 teaches a maximum, minimum and acceptable variance may all be part of the profile for a given geographic location. Geographic profile module 514 may generate a geographic data profile of weather conditions for a predetermined time period. Profile is formed over time from data received from a plurality of set top boxes. Profile for a given geographic location is formed. Including, but not limited to maximum, minimum, variance values of the geographic profile can be considered the threshold signal strengths of the expected signal strengths. Expected signal strengths take the form of expected max, min, and/or variance in expected values for that particular geographic location. Further the geographic profile module generates the geographic data profile from data collected, thus the computed geographic profile containing maximum, minimum, variance values include no signal strength measurements).

wherein the expected signal strengths include average signal strengths.
In an analogous art, Tsuria teaches wherein content provider is a single device, and wherein the content provider is an only device that provides content in the system (Fig.1, Paragraph 0133 teaches using a single headend 15 to provide content to a plurality of user units 20 via appropriate infrastructure. Paragraph 0143 teaches interactive content and television program are transmitted from headend 15 to the user unit 20. Paragraph 0149 teaches playout unit 105 operable to provide to the transmitter 135 television programs for transmission to the user units 20 of Fig.1. Paragraph 0150 teaches content providing subsystem 125 operative to provide interactive content, intended for transmission to user units 20 of Fig.1).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include wherein content provider is a single device, and wherein the content provider is an only device that provides content in the system, as taught by Tsuria, for the advantage of using a single headend believed to be preferred for reasons of simplicity (Tsuria – Paragraph 0133), allowing for functions to be consolidated and maintained on a single device, for quicker access and management.
Lee and Tsuria do not explicitly teach wherein the expected signal strengths include average signal strengths.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Tsuria to include wherein expected signal strengths include average signal strengths, as taught by Martch, for the advantage of allowing the system to summarize a large amount of data into a single value, where variability of data may be indicated around the single value, taking into account all data received to measure and compute a central tendency of data.

Consider claim 10, Lee, Tsuria, and Martch teach wherein a signal of the first plurality of signals includes multimedia content (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. Paragraph 0036 teaches tuner 414 receives the signal or data from the broadcast channel. The signal may include programming content or different types of data including program guide data).

claim 11, Lee, Tsuria, and Martch teach wherein a signal of the first plurality of signals includes a programming schedule for multimedia content (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. Paragraph 0036 teaches tuner 414 receives the signal or data from the broadcast channel. The signal may include programming content or different types of data including program guide data).

Consider claim 12, Lee, Tsuria, and Martch teach wherein the first set-top box receives the first plurality of signals through a plurality of satellites (Lee - Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. Paragraph 0036 teaches tuner 414 receives the signal or data from the broadcast channel. The signal may include programming content or different types of data including program guide data).

Consider claim 13, Lee, Tsuria, and Martch teach further comprising: 
a third set-top box configured to receive a third plurality of signals from the content provider and measure signal strengths of the third plurality of signals, the third set-top box located within a second geographical area, the content provider being further configured to receive the measured signal strengths of the third plurality of signals, and create a second geographical model for the second geographical area using the measured signal strengths of the third plurality of .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Tsuria et al. (US 2003/0163832), in view of Martch et al. (US 2016/0191913), and further in view of Piepenbrink et al. (US 2011/0041149).
Consider claim 9, Lee, Tsuria, and Martch teach the second set-top box (Paragraph 0021 teaches a plurality of content providers, where content may be communicated to users devices through a plurality of satellites 106, 108, etc. The system also contains a plurality of fixed user devices 110 such as integrated receiver/decoders, IRDs. Paragraph 0031 teaches user devices displayed in a geographic area represented by grid 150. Plurality of geographic areas are defined by the grid. Fig.4, Paragraph 0034 teaches a user device such as fixed 
In an analogous art, Piepenbrink teaches set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules (Paragraph 0034 teaches client 150 may be an STB, MPR, or a computer capable of decoding IPTV streams. Paragraph 0051 teaches blackouts may be enforced according to user location codes such as ZIP codes, telephone area codes, or the link. Smart cards may receive a list of user location codes that are subject to a blackout event. Smart card may access localized user account data to determine user location code associated with STB, and will prevent access to the multimedia content if user location code for STB is subject to the blackout event. Paragraph 0067 teaches receiving blackout event data that includes data representing a geographic area affected by a blackout event. List of codes affected by the blackout event may be obtained from service provider. MPR determines if user is based within a geographic area subject to the blackout event. If MPR is within an area subject to a blackout event, access to multimedia program is restricted).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, and Martch to include set-top box is configured to receive geographical rules from the content provider, and modify a behavior of the set-top box based on the geographical rules, as taught by Piepenbrink, for the advantage of permitting service providers to enforce blackout .

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Tsuria et al. (US 2003/0163832), in view of Venkatraman et al. (US 2014/0107919), and further in view of Martch et al. (US 2016/0191913).
Consider claim 14, Lee teaches a set-top box (user devices 110-Fig.1, Paragraph 0022, 0031), comprising: 
a receiver configured to receive a first plurality of signals and a geographical model of a geographical area from a content provider, the geographical model including a plurality of expected signal strengths for a respective geographical area (Fig.4, Paragraph 0034 teaches a user device such as fixed user device 110. Paragraph 0045 teaches a controller 410 may include a weather measurement module 410, that may keep track of various weather-related physical changes such as changes to the satellite signal received through antenna 124. Weather measuring module 490 may measure the signal strength. The weather measuring module 490 may measure and store the measured signal strength into memory, forming a log of signal strengths relative to time. Paragraph 0049 teaches head end communication module 516 may 
a controller configured to measure signal strengths of the first plurality of signals, compare the measured signal strengths of the first plurality of signals to the expected signal strengths of the geographical model, and determine the geographical area the set-top is located within based on the comparison of the Through STB comparison of its own signal strength logs with received profile corresponding to expected signal strengths of a particular geographical region from the headend, STB is able to determine whether or not it is within the geographical area of the received profile), wherein the expected signal strengths include threshold signal strengths, and no signal strength measurements (Paragraph 0047 profile for geographic region. Profile may have a maximum, minimum and variance as to what will be an acceptable value. Paragraph 0049 teaches a maximum, minimum and acceptable variance may all be part of the profile for a given geographic location. Geographic profile module 514 may generate a geographic data profile of weather conditions for a predetermined time period. Profile is formed over time from data received from a plurality of set top boxes. Profile for a given geographic location is formed. Including, but not limited to maximum, minimum, variance values of the geographic profile can be considered the threshold signal strengths of the expected signal strengths. Expected signal strengths take the form of expected max, min, and/or variance in expected values for that particular geographic location. Further the geographic profile module generates the geographic data profile from data collected, thus the computed geographic profile containing maximum, minimum, variance values include no signal strength measurements).

geographical model is a plurality of geographical models of a plurality of geographical areas, each of the plurality of geographical models including a plurality of expected signal strengths for a respective geographical area of the plurality of geographical areas; and 
compare the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, and determine which of the plurality of geographical areas the receiver is located within based on the comparison of the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, wherein the expected signal strengths include average signal strengths.
In an analogous art, Tsuria teaches wherein content provider is a single device, and wherein the content provider is an only device that provides content in the system (Fig.1, Paragraph 0133 teaches using a single headend 15 to provide content to a plurality of user units 20 via appropriate infrastructure. Paragraph 0143 teaches interactive content and television program are transmitted from headend 15 to the user unit 20. Paragraph 0149 teaches playout unit 105 operable to provide to the transmitter 135 television programs for transmission to the user units 20 of Fig.1. Paragraph 0150 teaches content 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include wherein content provider is a single device, and wherein the content provider is an only device that provides content in the system, as taught by Tsuria, for the advantage of using a single headend believed to be preferred for reasons of simplicity (Tsuria – Paragraph 0133), allowing for functions to be consolidated and maintained on a single device, for quicker access and management.
Lee and Tsuria do not explicitly teach geographical model is a plurality of geographical models of a plurality of geographical areas, each of the plurality of geographical models including a plurality of expected signal strengths for a respective geographical area of the plurality of geographical areas; and 
compare the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, and determine which of the plurality of geographical areas the receiver is located within based on the comparison of the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, wherein the expected signal strengths include average signal strengths.
In an analogous art, Venkatraman teaches geographical model is a plurality of geographical models of a plurality of geographical areas, each of the plurality of geographical models including a plurality of expected signal strengths 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Tsuria to include geographical model is a plurality of geographical models of a plurality of geographical areas, each of the plurality of geographical models including a plurality of expected signal strengths for a respective geographical area of the plurality of geographical areas; and compare the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, and determine which of the plurality of geographical areas the receiver is located within based on the comparison of the measured signal strengths of the first plurality of signals to the plurality of expected signal strengths of each of the plurality of geographical models, as taught by Venkatraman, for the advantage of enabling the device to operate in the newly transitioned environment (Venkatraman – Paragraph 0001), providing a location estimate associated with matching stored profile deemed to be an estimate of the current location of the device (Venkatraman – Paragraph 0068), allowing user device to quickly ascertain its current location in an effective manner with information that is available at its disposal.
Lee, Tsuria, and Venkatraman do not explicitly teach wherein the expected signal strengths include average signal strengths.
In an analogous art, Martch teaches wherein expected signal strengths include average signal strengths (Paragraph 0123 teaches signature may be an 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, and Venkatraman to include wherein expected signal strengths include average signal strengths, as taught by Martch, for the advantage of allowing the system to summarize a large amount of data into a single value, where variability of data may be indicated around the single value, taking into account all data received to measure and compute a central tendency of data.

Consider claim 17, Lee, Tsuria, Venkatraman, and Martch teach wherein the set-top box is unable to transmit data to the content provider (Lee - Paragraph 0027).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0174192), in view of Tsuria et al. (US 2003/0163832), in view of Venkatraman et al. (US 2014/0107919), in view of Martch et al. (US 2016/0191913), and further in view of Piepenbrink et al. (US 2011/0041149).
Consider claim 15, Lee, Tsuria, Venkatraman, and Martch teach the determined geographical area the set-top box is located within (Lee – Paragraph 0048, 0053-0054; Venkatraman – Paragraph 0068, 0082), but do not explicitly 
In an analogous art, Piepenbrink teaches wherein the receiver is further configured to receive a plurality of geographical rules from the content provider, and the controller is further configured to modify a behavior of the set-top box based on the geographical area the set-top box is located within and the geographical rules (Paragraph 0034 teaches client 150 may be an STB, MPR, or a computer capable of decoding IPTV streams. Paragraph 0051 teaches blackouts may be enforced according to user location codes such as ZIP codes, telephone area codes, or the link. Smart cards may receive a list of user location codes that are subject to a blackout event. Smart card may access localized user account data to determine user location code associated with STB, and will prevent access to the multimedia content if user location code for STB is subject to the blackout event. Paragraph 0067 teaches receiving blackout event data that includes data representing a geographic area affected by a blackout event. List of codes affected by the blackout event may be obtained from service provider. MPR determines if user is based within a geographic area subject to the blackout event. If MPR is within an area subject to a blackout event, access to multimedia program is restricted).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Tsuria, Venkatraman, and Martch to include 

Consider claim 16, Lee, Tsuria, Venkatraman, Martch, and Piepenbrink teach wherein the modification of the behavior of the set-top box includes content being restricted from being displayed to a user or a notification being displayed to the user (Lee – Paragraph 0048, 0054; Piepenbrink – Paragraph 0068).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425